Citation Nr: 0700068	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary to medications used to treat service 
connected post-traumatic stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus, to include extraschedular 
consideration.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and June 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The June 2002 
rating decision, in pertinent part, reopened the claim of 
entitlement to service connection for hearing loss, and 
proceeded to deny the reopened claim.  A June 2003 rating 
decision denied service connection for sexual dysfunction as 
secondary to service connected PTSD and a second June 2003 
rating decision granted service connection for tinnitus, 
evaluated as 10 percent disabling.  

In October 2003 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In April 2004 the Board remanded the claims for further 
development.  That development has been completed.  

The April 2004 remand noted that, at the October 2003 Travel 
Board hearing, the veteran had asserted that there was clear 
and unmistakable error (CUE) in a September 1969 rating 
decision which denied entitlement to service connection for 
hearing loss.  The Board found that RO adjudication of this 
claim was required prior to adjudicating the inextricably 
intertwined issue of whether new and material evidence had 
been submitted sufficient to reopen the claim of entitlement 
to service connection for hearing loss.  The remand 
instructed that the RO should adjudicate the claim of CUE in 
the September 1969 rating decision, and noted that the Board 
would further consider the issue only if the veteran 
perfected an appeal by submitting a notice of disagreement 
(NOD) to an adverse decision, and, after issuance of a 
statement of the case (SOC), a timely substantive appeal.  

A March 2006 rating decision found that the September 1969 
rating decision was not clearly and unmistakably erroneous.  
The veteran did not initiate an appeal of this adverse 
decision.  Therefore, the issue is not in appellate status.  

The April 2004 remand also instructed that the veteran be 
issued an SOC in regard to the claim for service connection 
for sexual dysfunction.  Again, the remand noted that the 
Board would further consider the issue only if the veteran 
submitted a timely substantive appeal in response to the SOC.  

In March 2006 the veteran was issued a supplemental SOC 
(SSOC) in regard to the issue of service connection for 
sexual dysfunction.  Although the document was styled as an 
SSOC, the letter accompanying the document states that the 
enclosure was an SOC.  An SOC must contain:  (a) a summary of 
the evidence in the case relating to the issue or issues with 
which the appellant or representative has expressed 
disagreement; (b) a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination; and 
(c) the determination of the agency of original jurisdiction 
on each issue and reasons for each such determination with 
respect to which disagreement has been expressed.  38 C.F.R. 
§ 19.29 (2006).  

In no case will an SSOC be used to announce decisions of the 
AOJ on issues not previously addressed in the SOC, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the SOC.  38 C.F.R. § 19.31.  

Despite the fact that the March 2006 document is labeled as 
an SSOC, it does contain all the elements of an SOC as 
described in 38 C.F.R. § 19.29.  Therefore, the Board finds 
that VA has substantially complied with the April 2004 remand 
directive in regard to the claim for service connection for 
sexual dysfunction.  Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  As the veteran submitted a 
timely Form 9 (substantive appeal), the appeal has been 
perfected.  

In addition, the Board notes that in September 1999 the 
veteran submitted a claim of entitlement to service 
connection for recurrent ear infections.  This matter has not 
been adjudicated and is referred to the RO for appropriate 
action.  

In regard to the issue of whether new and material evidence 
has been submitted sufficient to reopen a claim of 
entitlement to service connection for hearing loss, the Board 
notes that the June 2002 rating decision reopened the claim 
and denied service connection on the merits, however, the 
November 2002 SOC stated that new and material evidence had 
not been submitted.  An August 2003 SSOC then considered the 
merits of the claim for service connection for hearing loss 
without discussing new and material evidence and a March 2006 
SSOC found that new and material evidence had not been 
received to reopen a claim for service connection for hearing 
loss.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for hearing loss before 
reaching the merits of the service connection claim.  

The issue of entitlement to service connection for sexual 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The February 2000 rating decision, which denied the 
veteran's request to reopen the claim for service connection 
for hearing loss, is final.

2.  Evidence received since the February 2000 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claim, and has a reasonable possibility of 
substantiating the claim.

3.  Hearing loss was not demonstrated within a year after 
separation from service and the weight of the competent 
medical evidence is against a finding that it is 
etiologically related to service.  

4.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.  

5.  The evidence does not show that tinnitus has caused 
marked interference with the veteran's employment or requires 
frequent periods of hospitalization rendering impractical the 
use of regular schedular standards.  


CONCLUSIONS OF LAW

1.  The February 2000 rating decision, which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been associated with the 
claims file subsequent to the February 2000 rating decision, 
and the claim of entitlement to service connection for 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).   

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2006).

5.  Referral of the claim for a higher initial rating for 
tinnitus on an extraschedular basis is not warranted.  
38 C.F.R. § 3.321(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

New and Material

In regard to the issue of whether new and material evidence 
has been submitted sufficient to reopen the claim of 
entitlement to service connection for hearing loss, the VCAA 
is not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this case in regard to the application to reopen the claim 
for service connection for hearing loss, further notice or 
assistance is unnecessary to aid the veteran in 
substantiating this claim.  

Tinnitus

In regard to the issue of entitlement to an initial 
evaluation in excess of 10 percent for tinnitus, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

The facts regarding the tinnitus issue are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  There is no 
colorable argument that referral is warranted on an 
extraschedular basis.

Therefore, as there is no reasonable possibility that any 
further notice or assistance would aid the veteran in 
substantiating his claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

Hearing Loss-Merits

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

May 2004, December 2004, and July 2005 VCAA letters provided 
notice as to the information and evidence required to grant 
service connection for hearing loss.  The July 2005 VCAA 
letter also informed the veteran that he could submit 
employment records or statements from previous employers 
indicating that tinnitus had caused a marked interference 
with employment.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the May 2004 
VCAA letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  While the December 2004 and July 2005 VCAA 
letters stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  These 
letters satisfied the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial decisions in this case.  However, 
the timing deficiency was remedied by the issuance of VCAA 
notice followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir.  2006). The claims were 
readjudicated in the March 2006 SSOC which reconsidered the 
claims based on all the evidence of record.  Therefore, any 
timing deficiency was remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In regard to the claim for an increased initial evaluation 
for tinnitus, as noted above, resolution of that claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence, thus, any deficiencies in regard to 
VCAA notice are rendered moot.  

In regard to the service connection claim, the above 
mentioned VCAA letters provided notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection, but did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date.  While notice on these two elements was 
included in the March 2006 SSOC regarding service connection 
for sexual dysfunction, the United States Court of Appeals 
for the Federal Circuit has held that the duty to notify 
cannot be satisfied by reference to various post-decisional 
communications, such as the SSOC.  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  

In addition, notice regarding disability ratings and 
effective dates was provided in an April 2006 letter giving 
notice of the March 2006 SSOC regarding the hearing loss and 
tinnitus claims.  This letter had a timing deficiency which 
was not remedied by readjudication.  Nevertheless, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  As the Board concludes below 
that the preponderance of the evidence is against the claim 
for service connection for hearing loss, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) 
(2006).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA audiological 
examinations in April 2002 and May 2003.  

The record reflects that the veteran was awarded Social 
Security disability effective in January 2000.  The October 
1999 award letter is of record, however, the medical records 
relied on in that decision have not been associated with the 
claims file.  

The veteran testified at the October 2003 Travel Board 
hearing that his Social Security Administration (SSA) award 
was for PTSD, and that hearing loss and tinnitus were not 
part of that disability.  Thus, the SSA records would not be 
pertinent in regard to the hearing loss and tinnitus claims.  
VA is not required to obtain the underlying files regarding 
the SSA award prior to considering these claims on the 
merits, because they have not been shown to be relevant to 
those issues.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Hearing Loss

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran was initially denied service connection for 
deafness in a September 1969 rating decision.  That denial 
was based on VA examination indicating no current hearing 
loss.  This rating decision was upheld in a September 1970 
Board decision.  The veteran has since made applications to 
reopen his claim for service connection, which were denied by 
the RO.  

The most recent denial of the veteran's request to reopen 
occurred in February 2000.  The veteran was advised of the 
decision and of his appellate rights in the same month.  

The evidence of record at the time of the February 2000 
rating decision included service medical records, with normal 
hearing on entrance and a January 1968 note indicating slight 
to moderate noise induced hearing loss due to the veteran's 
military occupational specialty (MOS), the February 1969 VA 
examination, which included January 1969 audiological testing 
indicating no current hearing loss, and an April 1969 
audiological evaluation indicating normal hearing.  Also of 
record was a February 1999 VA general medical examination, 
with systemic review noting poor hearing and a diagnosis of 
tympanosclerosis, a February 1999 VA PTSD examination, which 
noted a history of hearing loss and gave an Axis III 
diagnosis of bilateral hearing loss with tinnitus, and VA 
outpatient treatment records from March 1999 to January 2000, 
which included an audiologic evaluation showing moderate 
high-frequency sensorineural hearing loss in the left ear and 
mild sensorineural hearing loss in the right ear and hearing 
aid checks for bilateral hearing aids.    

The veteran did not file a notice of disagreement within one 
year of the February 2000 rating decision.  That 
determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim on any basis, i.e., on the merits or denying 
reopening.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, the February 2000 rating decision, which the 
veteran did not appeal nor asked to be reconsidered, was the 
last final denial of the claim.  Thus, the evidence to be 
reviewed for purposes of determining whether new and material 
evidence sufficient to reopen the claim has been received is 
the evidence that was associated with the record since 
February 2000.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted after the February 2000 denial of the 
veteran's request to reopen his claim includes a January 2002 
letter from Dr. R. in which he stated that the veteran had an 
audiogram on that date which revealed bilateral sensorineural 
hearing loss.  Dr. R. stated that his impression was that the 
veteran's hearing loss was likely secondary to noise exposure 
in the service, and that the veteran's pattern of hearing 
loss was suggestive of loss secondary to noise exposure.  

Dr. R.'s opinion provides competent evidence that the veteran 
may have current bilateral hearing loss related to service.  
Although the opinion was apparently based on information 
provided by the veteran, there is no indication that this 
information was incorrect or contradicted by other evidence 
of record.  The Board is not permitted to disregard such an 
opinion.  Kowolski v. Nicholson, 19 Vet. App. 171, 179 
(2005).

Dr. R.'s opinion relates to a previously unestablished fact 
necessary to establish entitlement to service connection, a 
nexus between current hearing loss and service.  It raises a 
reasonable possibility of substantiating the claim.  As such, 
it constitutes new and material evidence sufficient to reopen 
the claim.  38 C.F.R. § 3.156(a).  Thus, the claim is 
reopened and the Board will turn to the merits of the claim.  
Manio v. Derwinski, 1 Vet. App. 140 (1990).  

Reopened Claim

The veteran is not prejudiced by the Board's consideration of 
the reopened claim, because the RO also considered the 
veteran's reopened claim.  Cf. Bernard v. Brown, 4 Vet App 
384 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent a VA audiological examination in May 
2003.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
30
40
LEFT
20
20
25
50
60

The veteran's speech recognition using the Maryland CNC Word 
List was 96 percent in the right ear and 92 percent in the 
left ear.  The audiologist's diagnosis was sensorineural 
hearing loss.  The results of this VA examination demonstrate 
current bilateral hearing loss disability.  38 C.F.R. § 
3.385.  Thus, the first element of a successful service 
connection claim has been satisfied.  

In regard to the second element, the February 1967 enlistment 
examination notes normal hearing, with pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
15 (20)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

(Note:  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

A report of hospitalization for burns in January 1968 notes 
that the veteran complained of difficulty hearing and was 
seen by an ENT consultant, who felt that the veteran's ears 
were normal on physical examination.  The veteran had a 
slight to moderate noise induced hearing loss, which the ENT 
consultant felt was related to his MOS and noise exposure, 
however, the consultant did not elect to treat the veteran.  
This finding of noise induced hearing loss satisfies the 
second element of a successful service connection claim.  

In regard to a nexus between current hearing loss and 
service, there are conflicting medical opinions of record.  
The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-473 (1993).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

While Dr. R. opined that the veteran's hearing loss was 
likely secondary to in-service noise exposure, it does not 
appear that he reviewed the veteran's medical records nor did 
he provide a detailed explanation of his opinion.  

VA outpatient treatment records from January to June 1998 and 
March 1999 to January 2000 reflect ongoing treatment for 
hearing loss, but do not include opinions regarding etiology.  

The veteran underwent VA audiological examination in April 
2002, at which time he related his history of in-service 
noise exposure and indicated that he used hearing protection 
in his post-service employment at a steel mill.  Audiological 
testing revealed bilateral hearing loss for VA purposes.  The 
examiner opined that, due to conflicting evidence in the 
claims file regarding hearing loss, along with noted military 
and occupational noise exposure, it would be difficult to 
measure the degree each contributed to current hearing loss.  

At VA audiological examination in May 2003 the claims file 
was available for review.  The veteran related that his 
hearing had decreased gradually over time and that he "had 
the complaint" at the time of discharge.  The examiner noted 
that comprehensive testing done at the Pittsburgh VA in April 
1969 revealed hearing in the normal range in both ears, and 
that there was no other audiogram in the claims file until 
January 1998.  The veteran again reported a history of both 
military and occupational noise exposure.  

Following examination, and audiological testing as discussed 
above, the examiner opined that it was not as likely as not 
that hearing loss was related to military service as the 
veteran's hearing was normal on examination in April 1969.  
The examiner noted that the April 1969 evaluation was not 
just a basic pure-tone test, but was a comprehensive 
evaluation given by an audiologist.  The examiner added that, 
since the findings of normal hearing and excellent word 
recognition in April 1969, the veteran had some work related 
noise exposure as well as aging, or presbyacusis, which would 
have been more of a contributing factor to hearing loss.  In 
addition, the examiner noted that the veteran could have had 
continuous episodes of external otitis since discharge that 
may also have affected his eardrum mobility and present 
hearing loss, and concluded that the veteran did not have a 
noise-induced hearing loss in both ears at the time of 
examination.  

Because the May 2003 VA examiner reviewed the claims file, 
examined the veteran, and provided a thorough and detailed 
opinion regarding etiology of current hearing loss, including 
causes other than service that were more likely to have 
contributed to the veteran's current condition, the Board 
finds this opinion to be of more probative weight than the 
January 2002 opinion of Dr. R.  

While the veteran himself has made the claim of a nexus 
between hearing loss and service, as a layperson he is not 
competent to express an opinion as to medical causation of 
current hearing loss, as he has not claimed, nor shown, that 
he is a medical expert, capable of rendering medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Also, the fact that the record does not reflect the veteran 
making complaints regarding, or seeking treatment for hearing 
loss until almost 20 years after service, weighs against the 
finding of a nexus between the current condition and service.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

Service connection may also be granted for sensorineural 
hearing loss, as an organic disease of the nervous system, on 
a presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

If a chronic disease is identified in service and at any time 
thereafter, service connection is presumed.  38 C.F.R. 
§ 3.303(b).  Although the January 1968 hospital report notes 
hearing loss, there are no audiological findings, and the ENT 
consultant elected not to treat the veteran.  Further, the 
audiological testing conducted in January and April 1969 
indicated normal hearing.  The January 1969 audiogram 
revealed pure tone thresholds ranging from 15 to 25 in the 
right ear and 15 to 20 in the left ear.  The April 1969 
audiogram revealed pure tone thresholds ranging from -10 to 
20 in the right ear and -10 to 5 in the left ear, and speech 
discrimination scores of 100 percent bilaterally.  

These examinations after discharge, coupled with the fact 
that the in-service hospital report only noted hearing loss, 
without any objective findings or treatment, weighs against a 
finding of chronic disease in service.  

If a chronic disease is not adequately identified in service, 
a continuity of symptomatology is required.  Id.  While the 
veteran has reported a continuity of symptomatology since 
service, the medical evidence, specifically the January and 
April 1969 examinations, contradicts such continuity.  The 
first medical evidence of hearing loss after service is a VA 
audiogram conducted in January 1998.  In the absence of 
medical evidence of hearing loss within one year of 
separation from service, the Board cannot entertain a 
potential grant of service connection on a presumptive basis.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Tinnitus

Tinnitus is evaluated as 10 percent disabling under 
Diagnostic Code 6260, which was revised effective June 13, 
2003.  The June 2003 revision specifically clarified existing 
VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required that VA assign dual 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Finding that there was a lack of evidence 
in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an initial evaluation in excess of a single 10 
percent rating for tinnitus.  Therefore, the veteran's claim 
an increased initial evaluation for tinnitus must be denied 
under both the old and new versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."  The question of an extra-schedular rating is a 
component of the appellant's claim for an increased rating.  
Floyd v. Brown, 9 Vet. App. at 96

At the October 2003 Travel Board hearing, the veteran 
testified that tinnitus had interfered with performance of 
his work duties.  As such, the April 2004 remand instructed 
that, on remand, consideration of the claim for an increased 
initial evaluation for tinnitus should include consideration 
of whether referral to the Director of VA Compensation and 
Pension Service for assignment of an extraschedular 
evaluation was warranted.  

The July 2005 VCAA letter specifically asked the veteran to 
provide employment records or statements from previous 
employers indicating that tinnitus had caused marked 
interference with employment.  

Despite the veteran's contentions at the October 2003 Travel 
Board hearing, he has submitted no evidence indicating that 
tinnitus resulted in marked interference in employment.  The 
Board notes that service connection for tinnitus was granted 
effective in October 2001 and that the veteran has been 
unemployed and in receipt of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) since December 1999.  

As the veteran was not employed, tinnitus could not cause 
marked interference with current employment.  Also, the 
record reflects that tinnitus has not required any, let alone 
frequent, periods of hospitalization since the grant of 
service connection.   

Because the veteran has been in receipt of the maximum 
schedular rating available for tinnitus since the grant of 
service connection, and because the criteria for referral for 
an extraschedular evaluation have not been met, the Board 
finds that an initial evaluation in excess of 10 percent is 
not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260.  Consequently, benefit-of-the-doubt 
rule does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for hearing loss is 
reopened.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus is denied.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records).    

At VA examination to evaluate sexual dysfunction in February 
2006, the psychiatrist noted that the veteran first discussed 
his erectile dysfunction with his psychiatrist as indicated 
in a progress note dated in October 2000.  This progress note 
is not of record.  It is unclear whether this was treatment 
by a VA or private psychiatrist.  In any event, in his 
February 2003 claim, the veteran indicated that he was 
receiving care for sexual dysfunction at the Highland Drive 
VA Medical Center (VAMC) in Pittsburgh.  VA treatment records 
from March 1999 to January 2000 and August to October 2002 
have been associated with the claims file, however, the Board 
finds that, on remand, attempts should be made to associate 
with the claims file any outstanding VA treatment records for 
sexual dysfunction, specifically records from October 2000 
and any records since October 2002.  

Even if the October 2000 report of psychiatric treatment 
referred to in the February 2006 VA examination is not from a 
VA facility, on remand, the RO/AMC should attempt to obtain 
this and any other pertinent treatment records.  Massey v. 
Brown, 7 Vet. App. 204 (1994).

As discussed in the introduction, the claims file reflects 
that the veteran was awarded SSA disability for PTSD in 
October 1999.  The records relied on in this decision may be 
pertinent to the veteran's claim of entitlement to service 
connection for sexual dysfunction secondary to medication 
used to treat PTSD.  In this regard, the Board notes that a 
VA treatment record from September 1999 already associated 
with the claims file reflects that the veteran had, in the 
past, been inconsistent with sertraline because of sexual 
side effects.  

The actual decision by the SSA, and the medical records on 
which that decision was based, are not of record.  These 
records are potentially pertinent to the claim of entitlement 
to service connection for sexual dysfunction.  VA is required 
to obtain the SSA records prior to deciding the veteran's 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992)); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment 
regarding sexual dysfunction from the 
VAMC Highland Drive, in particular, 
treatment records for October 2000 and 
since October 2002.  

2.  Obtain from the Social Security 
Administration any records not currently 
associated with the claims file that are 
pertinent to the claim on appeal, 
including any decisions and the medical 
records relied upon in those decisions.  

3.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claim.  If any claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claim to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


